Name: Commission Implementing Regulation (EU) 2017/1497 of 23 August 2017 withdrawing the acceptance of the undertaking for one exporting producer under Implementing Decision 2013/707/EU confirming the acceptance of an undertaking offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China for the period of application of definitive measures
 Type: Implementing Regulation
 Subject Matter: trade;  iron, steel and other metal industries;  Asia and Oceania;  competition;  tariff policy;  international trade;  soft energy
 Date Published: nan

 24.8.2017 EN Official Journal of the European Union L 218/10 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1497 of 23 August 2017 withdrawing the acceptance of the undertaking for one exporting producer under Implementing Decision 2013/707/EU confirming the acceptance of an undertaking offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China for the period of application of definitive measures THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union (the Treaty), Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1) (the basic anti-dumping Regulation), and in particular Article 8 thereof, Having regard to Regulation (EU) 2016/1037 of the European Parliament and of the Council of 8 June 2016 on protection against subsidised imports from countries not members of the European Union (2) (the basic anti-subsidy Regulation), and in particular Article 13 thereof, Informing the Member States, Whereas: A. UNDERTAKING AND OTHER EXISTING MEASURES (1) By Regulation (EU) No 513/2013 (3), the European Commission (the Commission) imposed a provisional anti-dumping duty on imports into the European Union (the Union) of crystalline silicon photovoltaic modules (modules) and key components (i.e. cells and wafers) originating in or consigned from the People's Republic of China (the PRC). (2) A group of exporting producers gave a mandate to the China Chamber of Commerce for Import and Export of Machinery and Electronic Products (CCCME) to submit a price undertaking on their behalf to the Commission, which they did. It is clear from the terms of that price undertaking that it constitutes a bundle of individual price undertakings for each exporting producer, which is, for reasons of practicality of administration, coordinated by the CCCME. (3) By Decision 2013/423/EU (4), the Commission accepted that price undertaking with regard to the provisional anti-dumping duty. By Regulation (EU) No 748/2013 (5), the Commission amended Regulation (EU) No 513/2013 to introduce the technical changes necessary due to the acceptance of the undertaking with regard to the provisional anti-dumping duty. (4) By Implementing Regulation (EU) No 1238/2013 (6), the Council imposed a definitive anti-dumping duty on imports into the Union of modules and cells originating in or consigned from the PRC (the products concerned). By Implementing Regulation (EU) No 1239/2013 (7), the Council also imposed a definitive countervailing duty on imports into the Union of the products concerned. Following the notification of an amended version of the price undertaking by a group of exporting producers (the exporting producers) together with the CCCME, the Commission confirmed by Implementing Decision 2013/707/EU (8) the acceptance of the price undertaking as amended (the undertaking) for the period of application of definitive measures. The Annex to this Decision lists the group of exporting producers for whom the undertaking was accepted by, inter alia, Shanghai Shenzhou New Energy Development Co. Ltd (Shanghai Shenzhou), together with its related companies in the PRC (that is, Shanghai Solar Energy S&T Co. Ltd and Lianyungang Shenzhou New Energy Co. Ltd), jointly covered by the TARIC additional code: B875. (5) By Implementing Decision 2014/657/EU (9), the Commission accepted a proposal by the group of exporting producers together with the CCCME for clarifications concerning the implementation of the undertaking for the products concerned covered by the undertaking, that is, modules and cells originating in or consigned from the PRC, currently falling within CN code ex 8541 40 90 (TARIC codes 8541409021, 8541409029, 8541409031 and 8541409039) produced by the group of exporting producers (product covered). The anti-dumping and countervailing duties referred to in recital 4 above, together with the undertaking, are jointly referred to thereafter as measures. (6) By Implementing Regulation (EU) 2015/866 (10), the Commission withdrew the acceptance of the undertaking for three exporting producers. (7) By Implementing Regulation (EU) 2015/1403 (11), the Commission withdrew the acceptance of the undertaking for another exporting producer. (8) By Implementing Regulation (EU) 2015/2018 (12), the Commission withdrew the acceptance of the undertaking for two exporting producers. (9) The Commission initiated an expiry review investigation of the anti-dumping measures by a Notice of Initiation published in the Official Journal of the European Union (13) on 5 December 2015. (10) The Commission initiated an expiry review investigation of the countervailing measures by a Notice of Initiation published in the Official Journal of the European Union (14) on 5 December 2015. (11) The Commission also initiated a partial interim review of the anti-dumping and countervailing measures by a Notice of Initiation published in the Official Journal of the European Union (15) on 5 December 2015. (12) By Implementing Regulation (EU) 2016/115 (16), the Commission withdrew the acceptance of the undertaking for another exporting producer. (13) By Implementing Regulation (EU) 2016/185 (17), the Commission extended the definitive anti-dumping duty imposed by Implementing Regulation (EU) No 1238/2013 on imports of the products concerned originating in or consigned from the People's Republic of China to imports of the product concerned consigned from Malaysia and Taiwan, whether declared as originating in Malaysia and in Taiwan or not. (14) By Implementing Regulation (EU) 2016/184 (18), the Commission extended the definitive countervailing duty imposed by Implementing Regulation (EU) No 1239/2013 on imports of the products concerned originating in or consigned from the People's Republic of China to imports of the product concerned consigned from Malaysia and Taiwan, whether declared as originating in Malaysia and in Taiwan or not. (15) By Implementing Regulation (EU) 2016/1045 (19), the Commission withdrew the acceptance of the undertaking for another exporting producer. (16) By Implementing Regulation (EU) 2016/1382 (20), the Commission withdrew the acceptance of the undertaking for another five exporting producers. (17) By Implementing Regulation (EU) 2016/1402 (21), the Commission withdrew the acceptance of the undertaking for another three exporting producers. (18) By Implementing Regulation (EU) 2016/1998 (22), the Commission withdrew the acceptance of the undertaking for another five exporting producers. (19) By Implementing Regulation (EU) 2016/2146 (23), the Commission withdrew the acceptance of the undertaking for another two exporting producers. (20) Following the expiry and interim reviews referred to in recitals 9 to 11, the Commission maintained the measures in force by Implementing Regulation (EU) 2017/366 (24) and Implementing Regulation (EU) 2017/367 (25). (21) The Commission also initiated a partial interim review on the form of measures by a Notice of Initiation published in the Official Journal of the European Union (26) on 3 March 2017. (22) By Implementing Regulation (EU) 2017/454 (27), the Commission withdrew the acceptance of the undertaking for four exporting producers. (23) By Implementing Decision (EU) 2017/615 (28), the Commission accepted a proposal by a group of exporting producers together with the CCCME concerning the implementation of the undertaking. (24) By Implementing Regulation (EU) 2017/941 (29), the Commission withdrew the acceptance of the undertaking for two exporting producers. (25) By Implementing Regulation (EU) 2017/1408 (30), the Commission withdrew the acceptance of the undertaking for two exporting producers. B. TERMS OF THE UNDERTAKING AND VOLUNTARY WITHDRAWAL BY SHANGHAI SHENZHOU (26) As per the text of the undertaking, any exporting producer may voluntarily withdraw its agreement to the undertaking at any time during its application. (27) Shanghai Shenzhou notified the Commission in June 2017 that it wished to withdraw its agreement thereto on its own behalf as well as on behalf of the related companies listed in recital 4 above. C. WITHDRAWAL OF THE ACCEPTANCE OF THE UNDERTAKING AND IMPOSITIONS OF DEFINITIVE DUTIES (28) Therefore, in accordance with Article 8(9) of the basic anti-dumping Regulation, Article 13(9) of the basic anti-subsidy Regulation and with the terms of the undertaking, the Commission concluded that the acceptance of the undertaking for Shanghai Shenzhou and the related companies listed in recital 4 should be withdrawn. (29) Accordingly, pursuant to Article 8(9) of the basic anti-dumping Regulation and Article 13(9) of the basic anti-subsidy Regulation, the definitive anti-dumping duty imposed by Article 1 of Implementing Regulation (EU) 2017/367 and the definitive countervailing duty imposed by Article 1 of Implementing Regulation (EU) 2017/366 automatically apply to imports of the product concerned originating in or consigned from the PRC and produced by Shanghai Shenzhou and the related companies listed in recital 4 above (jointly covered by TARIC additional code B875) as of the day of entry into force of this Regulation. (30) For those imports cleared before the date of entry into force of this Regulation, the rules applicable to the undertaking should be respected. Accordingly, the Commission recalls that where the customs authorities of the Member States have indications that the price presented on an undertaking invoice does not correspond to the price actually paid, they should investigate whether the requirement to include any rebates in the undertaking invoices has been violated or the MIP has not been respected. Where customs authorities of the Member States conclude that there has been such a violation or whether the MIP has not been respected, they should collect the duties as a consequence thereof. In order to facilitate, on the basis of Article 4(3) of the Treaty, the work of the customs authorities of the Member States, the Commission should share in such situations the confidential text and other information of the undertaking for the sole purpose of national proceedings. (31) Finally, the Commission observes that the acceptance of the voluntary withdrawal is without prejudice to the power conferred upon the Commission by Article 3(2)(b) of Implementing Regulation (EU) No 1238/2013, Article 2(2)(b) of Implementing Regulation (EU) 2017/367, Article 2(2)(b) of Implementing Regulation (EU) No 1239/2013 and Article 2(2)(b) of Implementing Regulation (EU) 2017/366 to cancel undertaking invoices that have been issued prior to the acceptance of the voluntary withdrawal, where the Commission becomes aware of facts justifying such a cancellation. (32) For information purposes, the table in Annex to this Regulation lists the exporting producers for whom the acceptance of the undertaking by Implementing Decision 2013/707/EU is not affected, HAS ADOPTED THIS REGULATION: Article 1 Acceptance of the undertaking in relation to the following companies is hereby withdrawn: Name of the company TARIC additional code Shanghai Shenzhou New Energy Development Co. Ltd Shanghai Solar Energy S&T Co. Ltd Lianyungang Shenzhou New Energy Co. Ltd B875 Article 2 1. Where customs authorities have indications that the price presented on an undertaking invoice pursuant to Article 3(1)(b) of Implementing Regulation (EU) No 1238/2013, Article 2(1)(b) of Implementing Regulation (EU) 2017/367, Article 2(1)(b) of Implementing Regulation (EU) No 1239/2013 and Article 2(1)(b) of Implementing Regulation (EU) 2017/366 issued by one of the companies from which the undertaking was initially accepted by Implementing Decision 2013/707/EU does not correspond to the price paid and that therefore those companies may have violated the undertaking, the customs authorities may, if necessary for the purpose of conducting national proceedings, request the Commission to disclose to them a copy of the undertaking and other information in order to verify the applicable minimum import price (MIP) on the day when the undertaking invoice was issued. 2. Where that verification reveals that the price paid is lower than the MIP, the duties due as a consequence under Article 8(9) of Regulation (EU) 2016/1036 and Article 13(9) of Regulation (EU) 2016/1037 shall be collected. Where that verification reveals that discounts and rebates have not been included in the commercial invoice, the duties due as a consequence under Article 3(2)(a) of Implementing Regulation (EU) No 1238/2013, Article 2(2)(a) of Implementing Regulation (EU) 2017/367, Article 2(2)(a) of Implementing Regulation (EU) No 1239/2013 and Article 2(2)(a) of Implementing Regulation (EU) 2017/366 shall be collected. 3. The information in accordance with paragraph 1 may only be used for the purpose of enforcement of duties due under Article 3(2)(a) of Implementing Regulation (EU) No 1238/2013, Article 2(2)(a) of Implementing Regulation (EU) 2017/367, Article 2(2)(a) of Implementing Regulation (EU) No 1239/2013 and Article 2(2)(a) of Implementing Regulation (EU) 2017/366. In this context, customs authorities of the Member States may provide the debtor of those duties with this information for the sole purpose of safeguarding their rights of defence. Such information may under no circumstances be disclosed to third parties. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) OJ L 176, 30.6.2016, p. 55. (3) OJ L 152, 5.6.2013, p. 5. (4) OJ L 209, 3.8.2013, p. 26. (5) OJ L 209, 3.8.2013, p. 1. (6) OJ L 325, 5.12.2013, p. 1. (7) OJ L 325, 5.12.2013, p. 66. (8) OJ L 325, 5.12.2013, p. 214. (9) OJ L 270, 11.9.2014, p. 6. (10) OJ L 139, 5.6.2015, p. 30. (11) OJ L 218, 19.8.2015, p. 1. (12) OJ L 295, 12.11.2015, p. 23. (13) OJ C 405, 5.12.2015, p. 8. (14) OJ C 405, 5.12.2015, p. 20. (15) OJ C 405, 5.12.2015, p. 33. (16) OJ L 23, 29.1.2016, p. 47. (17) OJ L 37, 12.2.2016, p. 76. (18) OJ L 37, 12.2.2016, p. 56. (19) OJ L 170, 29.6.2016, p. 5. (20) OJ L 222, 17.8.2016, p. 10. (21) OJ L 228, 23.8.2016, p. 16. (22) OJ L 308, 16.11.2016, p. 8. (23) OJ L 333, 8.12.2016, p. 4. (24) OJ L 56, 3.3.2017, p. 1. (25) OJ L 56, 3.3.2017, p. 131. (26) OJ C 67, 3.3.2017, p. 16. (27) OJ L 71, 16.3.2017, p. 5. (28) OJ L 86, 31.3.2017, p. 14. (29) OJ L 142, 2.6.2017, p. 43. (30) OJ L 201, 2.8.2017, p. 3. ANNEX List of companies: Name of the company TARIC additional code Jiangsu Aide Solar Energy Technology Co. Ltd B798 Alternative Energy (AE) Solar Co. Ltd B799 Anhui Chaoqun Power Co. Ltd B800 Anji DaSol Solar Energy Science & Technology Co. Ltd B802 Anhui Schutten Solar Energy Co. Ltd Quanjiao Jingkun Trade Co. Ltd B801 Anhui Titan PV Co. Ltd B803 Xi'an SunOasis (Prime) Company Limited TBEA SOLAR CO. LTD XINJIANG SANG'O SOLAR EQUIPMENT B804 Changzhou NESL Solartech Co. Ltd B806 Changzhou Shangyou Lianyi Electronic Co. Ltd B807 CHINALAND SOLAR ENERGY CO. LTD B808 ChangZhou EGing Photovoltaic Technology Co. Ltd B811 CIXI CITY RIXING ELECTRONICS CO. LTD ANHUI RINENG ZHONGTIAN SEMICONDUCTOR DEVELOPMENT CO. LTD HUOSHAN KEBO ENERGY & TECHNOLOGY CO. LTD B812 CSG PVtech Co. Ltd B814 China Sunergy (Nanjing) Co. Ltd CEEG Nanjing Renewable Energy Co. Ltd CEEG (Shanghai) Solar Science Technology Co. Ltd China Sunergy (Yangzhou) Co. Ltd China Sunergy (Shanghai) Co. Ltd B809 Dongfang Electric (Yixing) MAGI Solar Power Technology Co. Ltd B816 EOPLLY New Energy Technology Co. Ltd SHANGHAI EBEST SOLAR ENERGY TECHNOLOGY CO. LTD JIANGSU EOPLLY IMPORT & EXPORT CO. LTD B817 Zheijiang Era Solar Co. Ltd B818 GD Solar Co. Ltd B820 Greenway Solar-Tech (Shanghai) Co. Ltd Greenway Solar-Tech (Huaian) Co. Ltd B821 Guodian Jintech Solar Energy Co. Ltd B822 Hangzhou Bluesun New Material Co. Ltd B824 Hanwha SolarOne (Qidong) Co. Ltd B826 Hengdian Group DMEGC Magnetics Co. Ltd B827 HENGJI PV-TECH ENERGY CO. LTD B828 Himin Clean Energy Holdings Co. Ltd B829 Jiangsu Green Power PV Co. Ltd B831 Jiangsu Hosun Solar Power Co. Ltd B832 Jiangsu Jiasheng Photovoltaic Technology Co. Ltd B833 Jiangsu Runda PV Co. Ltd B834 Jiangsu Sainty Photovoltaic Systems Co. Ltd Jiangsu Sainty Machinery Imp. And Exp. Corp. Ltd B835 Jiangsu Shunfeng Photovoltaic Technology Co. Ltd Changzhou Shunfeng Photovoltaic Materials Co. Ltd Jiangsu Shunfeng Photovoltaic Electronic Power Co. Ltd B837 Jiangsu Sinski PV Co. Ltd B838 Jiangsu Sunlink PV Technology Co. Ltd B839 Jiangsu Zhongchao Solar Technology Co. Ltd B840 Jiangxi Risun Solar Energy Co. Ltd B841 Jiangxi LDK Solar Hi-Tech Co. Ltd LDK Solar Hi-Tech (Nanchang) Co. Ltd LDK Solar Hi-Tech (Suzhou) Co. Ltd B793 Jiangyin Shine Science and Technology Co. Ltd B843 Jinzhou Yangguang Energy Co. Ltd Jinzhou Huachang Photovoltaic Technology Co. Ltd Jinzhou Jinmao Photovoltaic Technology Co. Ltd Jinzhou Rixin Silicon Materials Co. Ltd Jinzhou Youhua Silicon Materials Co. Ltd B795 Juli New Energy Co. Ltd B846 Jumao Photonic (Xiamen) Co. Ltd B847 King-PV Technology Co. Ltd B848 Kinve Solar Power Co. Ltd (Maanshan) B849 Lightway Green New Energy Co. Ltd Lightway Green New Energy(Zhuozhou) Co. Ltd B851 Nanjing Daqo New Energy Co. Ltd B853 NICE SUN PV CO. LTD LEVO SOLAR TECHNOLOGY CO. LTD B854 Ningbo Jinshi Solar Electrical Science & Technology Co. Ltd B857 Ningbo Komaes Solar Technology Co. Ltd B858 Ningbo South New Energy Technology Co. Ltd B861 Ningbo Sunbe Electric Ind Co. Ltd B862 Ningbo Ulica Solar Science & Technology Co. Ltd B863 Perfectenergy (Shanghai) Co. Ltd B864 Perlight Solar Co. Ltd B865 SHANGHAI ALEX SOLAR ENERGY SCIENCE & TECHNOLOGY CO. LTD SHANGHAI ALEX NEW ENERGY CO. LTD B870 Shanghai Chaori Solar Energy Science & Technology Co. Ltd B872 Propsolar (Zhejiang) New Energy Technology Co. Ltd Shanghai Propsolar New Energy Co. Ltd B873 SHANGHAI SHANGHONG ENERGY TECHNOLOGY CO. LTD B874 Shanghai ST Solar Co. Ltd Jiangsu ST Solar Co. Ltd B876 Shenzhen Sacred Industry Co. Ltd B878 Sopray Energy Co. Ltd Shanghai Sopray New Energy Co. Ltd B881 SUN EARTH SOLAR POWER CO. LTD NINGBO SUN EARTH SOLAR POWER CO. LTD Ningbo Sun Earth Solar Energy Co. Ltd B882 SUZHOU SHENGLONG PV-TECH CO. LTD B883 TDG Holding Co. Ltd B884 Tianwei New Energy Holdings Co. Ltd Tianwei New Energy (Chengdu) PV Module Co. Ltd Tianwei New Energy (Yangzhou) Co. Ltd B885 Wenzhou Jingri Electrical and Mechanical Co. Ltd B886 Shanghai Topsolar Green Energy Co. Ltd B877 Shenzhen Sungold Solar Co. Ltd B879 Wuhu Zhongfu PV Co. Ltd B889 Wuxi Saijing Solar Co. Ltd B890 Wuxi Shangpin Solar Energy Science and Technology Co. Ltd B891 Wuxi Solar Innova PV Co. Ltd B892 Wuxi Taichang Electronic Co. Ltd China Machinery Engineering Wuxi Co.Ltd Wuxi Taichen Machinery & Equipment Co. Ltd B893 Xi'an Huanghe Photovoltaic Technology Co. Ltd State-run Huanghe Machine-Building Factory Import and Export Corporation Shanghai Huanghe Fengjia Photovoltaic Technology Co. Ltd B896 Yuhuan Sinosola Science & Technology Co. Ltd B900 Zhangjiagang City SEG PV Co. Ltd B902 Zhejiang Fengsheng Electrical Co. Ltd B903 Zhejiang Global Photovoltaic Technology Co. Ltd B904 Zhejiang Heda Solar Technology Co. Ltd B905 Zhejiang Jiutai New Energy Co. Ltd Zhejiang Topoint Photovoltaic Co. Ltd B906 Zhejiang Kingdom Solar Energy Technic Co. Ltd B907 Zhejiang Koly Energy Co. Ltd B908 Zhejiang Mega Solar Energy Co. Ltd Zhejiang Fortune Photovoltaic Co. Ltd B910 Zhejiang Shuqimeng Photovoltaic Technology Co. Ltd B911 Zhejiang Shinew Photoelectronic Technology Co. Ltd B912 Zhejiang Sunflower Light Energy Science & Technology Limited Liability Company Zhejiang Yauchong Light Energy Science & Technology Co. Ltd B914 Zhejiang Sunrupu New Energy Co. Ltd B915 Zhejiang Tianming Solar Technology Co. Ltd B916 Zhejiang Trunsun Solar Co. Ltd Zhejiang Beyondsun PV Co. Ltd B917 Zhejiang Wanxiang Solar Co. Ltd WANXIANG IMPORT & EXPORT CO LTD B918 ZHEJIANG YUANZHONG SOLAR CO. LTD B920